NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARMANDO RAMIREZ-FUENTES,                         No.   16-73700

                Petitioner,                      Agency No. A075-618-251

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 22, 2018**


Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Armando Ramirez-Fuentes, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeal’s order dismissing his appeal from

an immigration judge’s order denying his motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400

F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

      The agency did not abuse its discretion in denying Ramirez-Fuentes’ motion

to reopen as untimely, where he filed his motion more than 15 years after his final

order of removal, see 8 C.F.R. § 1003.23(b)(4)(ii), and failed to show due diligence

for equitable tolling of the filing deadline, see Avagyan v. Holder, 646 F.3d 672,

679 (9th Cir. 2011) (equitable tolling is available to an alien who is prevented from

timely filing a motion to reopen due to deception, fraud, or error, as long as the

alien exercises due diligence in discovering such circumstances).

      PETITION FOR REVIEW DENIED.




                                          2                                    16-73700